MERRIMAN S. SMITH, JUDGE.
Claimant Elizabeth Young, of Marietta, Ohio, was driving her automobile across the Williamstown-Marietta bridge, in Wood County, West Virginia, on June 2, 1948. The wooden floor at that time was in very bad condition and one of the spikes penetrated the left front tire and tube and damaged them beyond repair. By statute, code 17-4-88, Michie’s code 1474(15), provision is made for regular inspection of all bridges and for proper repairs to be made.
It is apparent from the record before this court that the floor of the bridge was in bad condition and not safe for the traveling public, and no contributory negligence was shown on the part of the claimant, and since this claim was concurred in by the state road commissioner and approved by the attorney general, an award in the amount of sixteen dollars and seventy cents ($16.70) is hereby granted by a majority of the court to claimant Elizabeth Young.